UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, D.C. 20549 FORM 8-K CURRENT REPORT Pursuant to Section 13 or 15(d) of The Securities Exchange Act of 1934 Date of Report (Date of Earliest Event Reported): May 15, 2015 ZAP (Exact name of Registrant as specified in its charter) California 03-03000 94-3210624 (State or other jurisdiction of incorporation) (Commission File Number) (IRS Employer Identification No.) 501 Fourth Street Santa Rosa, CA (Address of principal executive offices) (Zip Code) (707) 525-8658 (Registrant’s telephone number, including area code) (Former name or former address, if changed since last report) Check the appropriate box below if the Form 8-K filing is intended to simultaneously satisfy the filing obligation of the Registrant under any of the following provisions: o Written communications pursuant to Rule425 under the Securities Act (17 CFR 230.425) o Soliciting material pursuant to Rule14a-12 under the Exchange Act (17 CFR 240.14a-12) o Pre-commencement communications pursuant to Rule14d-2(b) under the Exchange Act (17 CFR 240.14d-2(b)) o Pre-commencement communications pursuant to Rule13e-14(c) under the Exchange Act (17 CFR 240.13e-4(c)) Section 5 - Corporate Governance and Management Item 5.02 Departure of Directors or Certain Officers; Election of Directors; Appointment of Certain Officers; Compensation Arrangements of Certain Officers. Effective May 15, 2015, the Company accepted the resignation of Chi Kwong (“Roy”) Fung as ChiefFinancial Officer and as a director.Mr. Fung had submitted his resignation to the Board of Directors on April 15, 2015. Mr. Fung’s resigned for personal reasons and not as a result of any disagreement with the Company on any matter relating to the Company’s operations, accounting policies or practices. Effective May 15, 2015, the Company appointed Michael Ringstad as Interim Chief Financial Officer, pending the appointment of a new Chief Financial Officer.Mr. Ringstad currently serves as the Company’s comptroller. 2 Signatures Pursuant to the requirements of the Securities Exchange Act of 1934, the registrant has duly caused this report to be signed on its behalf by the undersigned hereunto duly authorized. ZAP Dated: May 18, 2015 By: /s/ Chuck Schillings Chuck Schillings Co-Chief Executive Officer 3
